FRICK, J.
I concur. The only question upon which I entertain some doubt is the one respecting the relationship of the plaintiff and the defendant and their correlative duties growing out of that relationship. If the duty was cast upon the plaintiff to discover any defects in the machinery or appliances and to correct or report them when discovered, he, of course, would be precluded from compláining of a defect he himself should have discovered and corrected. To my mind, however, the evidence as it stands is not of that character which would authorize a court to determine the relationship of the parties and their correlative duties as matter of law. The court should therefore have submitted to the jury the evidence respecting plaintiff’s duties, and should have directed them to find from the evidence what his duties were, and, if they found that it was his duty to discover and correct defects, or to discover and report them, then that he could not recover, but that, if they found that he was not charged with that duty, but was merely charged with the duties of an ordinary employee, then to be governed by the law as it is stated in the opinion of my Associate.
STRAUP, C. J.
There is considerable evidence to show that the plaintiff was a vice-principal, and as such was, with others, charged with duties of inspection and to remedy or repair just such defects as he complains caused the injury. I am, however, not satisfied that the evidence on that point is so conclusive as to justify a withholding, of it from the jury. I therefore concur.